Citation Nr: 0700302	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-24 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel
INTRODUCTION

The veteran had active military service from May 1974 to 
November 1976.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In September 2006, the veteran testified 
during a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  Despite indicated in his August 
2005 substantive appeal that he was only appealing the issue 
of service connection for PTSD, a June 2006 statement from 
the veteran's representative (filed in lieu of a VA Form 646 
(Statement of Accredited Representative in Appealed Case)), 
included the issue of nonservice-connected pension was noted 
as an issue on appeal and the veteran presented testimony on 
the issue of nonservice-connected pension at the above-noted 
Board hearing.  In light of the above, even with the apparent 
lack of a timely substantive appeal for the issue of 
nonservice-connected pension, the Board accepts the claim for 
nonservice-connected pension as being on appeal.  See Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a 
timely substantive appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the Board of 
jurisdiction over an appeal initiated by the timely filing of 
an NOD). 

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran essentially contends that he suffers from PTSD 
due to childhood sexual trauma and that his PTSD first 
manifested itself during service, or in the alternative, was 
aggravated by service.  

A review of the veteran's service medical records reflects an 
August 1976 treatment note from a "Division Artillery Aid 
Station" which documents the veteran's complaints of nausea 
and vomiting as well as personal problems.  The impression, 
noted apparently by an Army medic, was "stress condition."  
The following month, the veteran underwent a psychiatric 
evaluation.  No psychiatric symptomatology was identified.  
Otherwise, the veteran's service medical records do not 
reflect findings or a diagnosis of PTSD or any other 
psychiatric disorder.  The first documented post-service 
medical evidence of psychiatric disability is April 2004.  In 
this regard, VA outpatient treatment records, dated from 
April 2004 to May 2005, contain findings of cocaine 
dependence, alcohol dependence, and substance-induced mood 
disorder.  These records also reflect the veteran's report of 
being raised in a foster home from age 8 until age 18 and 
having been sexually assaulted by his foster mother.  A 
February 2005 VA psychiatric admission assessment notes the 
veteran to have a history of prolonged PTSD from childhood 
sexual trauma.  

During his September 2006 hearing, the veteran testified that 
while in service he had been a model soldier.  However, 
following the termination of his parental rights to his baby 
son sometime in 1976 and the child's alleged adoption by 
another family, the veteran began to relive his own past 
traumatic experiences growing up in foster care and being 
abused by his foster mother.  As a result, the veteran began 
to abuse alcohol and drugs to mask his pain.  

Here, as noted above, the veteran is not necessarily 
contending that any in-service stressor event caused his 
PTSD, but that his PTSD, associated with childhood sexual 
trauma, first manifest during service or was aggravated by 
service following the events surrounding the termination of 
his parental rights and the adoption of his baby son.  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).  Every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment; or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
2002); see also 38 C.F.R. § 3.304(b) (2006); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In addition, VA's 
General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

Therefore, in light of a current diagnosis of PTSD, the in-
service treatment note of "stress condition," as well as 
the veteran's testimony, the Board believes the RO should 
arrange for the veteran to undergo VA examination for the 
purpose of determining whether the veteran does in fact have 
PTSD, and if so, whether any diagnosed PTSD had its onset in, 
or was made permanently worse (beyond natural progression) 
during, the veteran's active military service.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Such examination must include 
psychological testing.

The Board also notes that evidence pertaining to the 
veteran's allegation that he lost parental custody of his 
baby son in 1976 is relative to his claim on appeal for PTSD.  
Therefore, to ensure that all due process requirements are 
met, the RO should again give the veteran an opportunity to 
present any such information and/or evidence.  In this 
regard, the RO should request that the veteran identify the 
month and year of the court proceedings terminating his 
parental rights, as well as the address or location of the 
court.  After providing the required notice, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 
38 C.F.R. § 3.159; see also Charles v. Principi, 16 Vet. 
App. 370 (2002), Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board also notes that findings from the above-requested 
medical examination could affect the veteran's claim on 
appeal for nonservice-connected pension benefits.  In this 
regard, the Board is aware that entitlement to pension may be 
denied even where there is no evidence of current 
employability, if there is also no evidence that the 
veteran's condition is permanent.  The Board is not prepared 
to hold, at this juncture, that no plausible basis exists in 
the record to conclude that any diagnosed PTSD is capable of 
improvement.  Therefore, as the veteran's claim for service 
connection for PTSD could affect his claim for nonservice-
connected pension benefits, the Board finds that those claims 
are inextricably intertwined.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  Hence, it 
follows that, any Board action on the claim for nonservice-
connected pension benefits would, at this juncture, be 
premature.  

Furthermore, the Board also notes that to qualify for pension 
benefits, a veteran must generally prove three things: (1) he 
or she meets the service requirements; (2) he or she is 
totally and permanently disabled by age or disability; and 
(3) his or her income and net worth do not exceed the amounts 
specified by law.  In an October 2004 notice letter, the RO 
informed the veteran that his application for nonservice-
connected pension benefits did not provide any income 
information.  The veteran was requested to provide such 
information.  In a May 2005 clinic note, the veteran was 
reported as working part-time.  It is not apparent whether 
such employment is substantially gainful employment.  Thus, 
the veteran should again be requested to provide his income 
from all sources.  Such financial information is necessary to 
decide the veteran's claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain 
any additional pertinent evidence not 
currently of record regarding his 
claims on appeal.  The RO should invite 
the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his 
ultimate responsibility to submit.  

In this regard, the RO should request 
that the veteran provide the month and 
year of the court proceedings, as well as 
the address or location of the court, in 
which his parental rights were 
terminated.  The veteran should also be 
asked to provide his income from all 
sources.  

2.  After receiving any additional 
records, schedule the veteran for a VA 
PTSD examination.  The examiner should 
examine the veteran and must conduct 
psychological testing to determine the 
likelihood that the veteran experiences 
PTSD.  The stressor(s) on which any 
diagnosis of PTSD is made must be 
specifically identified.  

If PTSD is diagnosed, the examiner must 
provide an opinion as to the medical 
probability that any currently diagnosed 
PTSD had its onset in, or was made 
permanently worse (beyond natural 
progression), during the veteran's active 
military service.  If aggravation of any 
pre-existing PTSD is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

Likewise, following the above-requested 
clinical evaluation of the veteran and 
review of the claims file, the examiner 
must offer an opinion as to whether it is 
at least as likely as not  (i.e., there 
is at least a 50 percent probability) 
that any diagnosed PTSD precludes the 
veteran from substantially gainful 
employment that is consistent with his 
education and occupational experience.  
The examiner must also opine as to 
whether any diagnosed PTSD is permanently 
disabling or is capable of improvement.  

A complete rationale should be provided 
for all opinions expressed.  If any 
medical opinion cannot be given on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal remain denied, furnish the veteran 
and his representative an appropriate 
supplemental statement of the case and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the medical examination as directed in this remand, 
as well as any other development deemed necessary, is needed 
for adjudication of his claim.  His cooperation in VA's 
efforts to develop his claim, including reporting for a VA 
examination, is essential.  The appellant is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655 (2006).  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



